          Case 3:18-cv-03018-JCS Document 154 Filed 05/12/21 Page 1 of 3



 1    Nicomedes Sy Herrera (SBN 275332)                 Tejinder Singh (Pro Hac Vice)
     Laura E. Seidl (SBN 269891)                        GOLDSTEIN & RUSSELL, P.C.
 2   HERRERA KENNEDY LLP                                7475 Wisconsin Avenue, Suite 850
     1300 Clay Street, Suite 600                        Bethesda, Maryland 20814
 3   Oakland, California 94612                          Telephone: (202) 362-0636
     Telephone: (510) 422-4700                          Email: TSingh@GoldsteinRussell.com
 4
     Facsimile: (855) 969-2050
 5   Email: NHerrera@HerreraKennedy.com                 Warren T. Burns (Pro Hac Vice)
     LSeidl@HerreraKennedy.com                          Christopher J. Cormier (Pro Hac Vice)
 6                                                      Mallory Biblo (Pro Hac Vice)
   Shawn Kennedy (SBN 218472)                           BURNS CHAREST LLP
 7 Bret D. Hembd (SBN 272826)                           900 Jackson Street, Suite 500
   HERRERA KENNEDY LLP                                  Dallas, Texas 75202
 8 4590 MacArthur Boulevard, Suite 500                  Telephone: (469) 904-4550
   Newport Beach, California 92660                      Email: WBurns@BurnsCharest.com
 9 Telephone: (949) 791-9700                            CCormier@BurnsCharest.com
10 Email: SKennedy@HerreraKennedy.com                   MBiblo@BurnsCharest.com
   BHembd@HerreraKennedy.com
11
   Attorneys for Plaintiff-Relator Zachary Silbersher
12 [Additional Counsel on the Signature Page]
13
                                 UNITED STATES DISTRICT COURT
14                             NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
15
     UNITED STATES OF AMERICA; STATES OF                  Case No.: 3:18-cv-03018-JCS
16   CALIFORNIA, COLORADO, CONNECTICUT,
     DELAWARE, FLORIDA, GEORGIA, HAWAII,
17   ILLINOIS, INDIANA, IOWA, LOUISIANA,                  NOTICE OF WITHDRAWAL OF
     MICHIGAN, MINNESOTA, MONTANA,                        COUNSEL
18   NEVADA, NEW JERSEY, NEW MEXICO, NEW
     YORK, NORTH CAROLINA, OKLAHOMA,
19   RHODE ISLAND, TENNESSEE, TEXAS,                      Chief Magistrate Judge Joseph C. Spero
     VERMONT, AND WASHINGTON; THE
20   COMMONWEALTHS OF MASSACHUSETTS                        Action Filed: April 25, 2018
     AND VIRGINIA; AND THE DISTRICT OF
21   COLUMBIA,

22 ex rel. ZACHARY SILBERSHER,
23                      Plaintiffs,

24             v.

25 ALLERGAN, INC., ALLERGAN USA, INC.,
   ALLERGAN SALES, LLC, FOREST
26 LABORATORIES HOLDINGS, LTD., ADAMAS
   PHARMA, AND ADAMAS
27 PHARMACEUTICALS, INC.,
28                      Defendants.

     NOTICE OF WITHDRAWAL OF COUNSEL                                      CASE NO. 3:18-CV-03018-JCS
          Case 3:18-cv-03018-JCS Document 154 Filed 05/12/21 Page 2 of 3



 1 TO THE CLERK OF THE COURT AND ALL PARTIES AND COUNSEL OF RECORD:
 2          PLEASE TAKE NOTICE that Russell Herman is no longer an attorney at Burns Charest LLP

 3 and is withdrawn as counsel of record for the Plaintiff-Relator. Burns Charest LLP continues to represent
 4 Plaintiff-Relator. All future papers should continue to be directed to the undersigned counsel.
 5
                                                    BURNS CHAREST LLP
 6 Dated: May 12, 2021
 7                                                  /s/ Christopher J. Cormier
                                                    Christopher J. Cormier
 8
                                                    Nicomedes Sy Herrera (State Bar No. 275332)
 9                                                  Laura E. Seidl (State Bar No. 269891)
                                                    HERRERA KENNEDY
10                                                  1300 Clay Street, Suite 600
                                                    Oakland, California 94612
11                                                  Telephone: (510) 422-4700
                                                    Email: NHerrera@herrerakennedy.com
12                                                         LSeidl@herrerakennedy.com

13                                                  Shawn Kennedy (State Bar No. 218472)
                                                    Bret D. Hembd (State Bar No. 272826)
14                                                  HERRERA KENNEDY
                                                    4590 MacArthur Boulevard, Suite 500
15                                                  Newport Beach, California 92660
                                                    Email: SKennedy@herrerakennedy.com
16                                                         BHembd@herreraknnedy.com

17                                                  Tejinder Singh (Pro Hac Vice)
                                                    GOLDSTEIN & RUSSELL, P.C.
18                                                  7475 Wisconsin Avenue, Suite 850
                                                    Bethesda, Maryland 20814
19                                                  Telephone: (202) 362-0636
                                                    Email: TSingh@GoldsteinRussell.com
20
                                                    Warren T. Burns (Pro Hac Vice)
21                                                  Mallory Biblo (Pro Hac Vice)
                                                    BURNS CHAREST LLP
22                                                  900 Jackson Street, Suite 500
                                                    Dallas, Texas 75202
23                                                  Telephone: (469) 904-4550
                                                    Email: WBurns@BurnsCharest.com
24                                                  MBiblo@BurnsCharest.com

25                                                  Christopher J. Cormier (Pro Hac Vice)
                                                    BURNS CHAREST LLP
26                                                  4725 Wisconsin Avenue, NW, Suite 200
                                                    Washington, DC 20016
27                                                  Telephone: (202) 577-3977
                                                    Email: CCormier@BurnsCharest.com
28
                                                      -2-
     NOTICE OF WITHDRAWAL OF COUNSEL                                         CASE NO. 3:18-CV-03018-JCS
           Case 3:18-cv-03018-JCS Document 154 Filed 05/12/21 Page 3 of 3



                                                     C. Jacob Gower (Pro Hac Vice)
 1                                                   BURNS CHAREST LLP
                                                     365 Canal Street, Suite 1170
 2                                                   New Orleans, Louisiana 70130
                                                     Telephone: (504) 799-2845
 3                                                   Email: JGower@BurnsCharest.com
 4
 5                                     CERTIFICATE OF SERVICE
 6          On May 12, 2021, I electronically submitted the foregoing document with the clerk of the
 7 court for the U.S. District Court for the Northern District of California, using the electronic case
 8 filing system. I hereby certify that I have provided copies to all counsel of record electronically or by
 9 another matter authorized by Fed. R. Civ. P. 5(b)(2).
10          DATED: May 12, 2021
11                                                /s/ Christopher J. Cormier
                                                  Christopher J. Cormier (Pro Hac Vice)
12                                                BURNS CHAREST LLP
                                                  4725 Wisconsin Avenue, NW, Suite 200
13                                                Washington, DC 20016
                                                  Telephone: (202) 577-3977
14
                                                  Email: CCormier@BurnsCharest.com
15
16
17
18
19

20
21
22
23
24
25
26
27
28
                                                       -3-
     NOTICE OF WITHDRAWAL OF COUNSEL                                           CASE NO. 3:18-CV-03018-JCS
